RESCRIPT
TANNER, P. J.
This is a Workmen’s 'Compensation case heard upon petition of the workman that payments for injury to his hand be continued. Payments were stopped on December 26th-last.
We think the weight of medieal testimony is decidedly in favor of the respondent and to the effect that sufficient union of the fractured finger had taken place to enable the petitioner to work at the time when payments were stopped. We are particularly impressed by the evidence that if union had not taken place at that time a neorosis of the finger would have occurred.
Petiton denied.